Citation Nr: 1440661	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  09-22 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for depressive disorder prior to February 6, 2012.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to February 6, 2012.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from February 1989 to May 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The August 2008 rating decision denied, in pertinent part, entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine and entitlement to a TDIU.  Even though the Veteran did not expressly appeal the TDIU denial, that issue was deemed to have been raised as a part of the degenerative disc disease and depressive disorder claims that were eventually appealed to the Board.  The degenerative disc disease claim was denied in a June 2012 Board decision.  That issue was not appealed and is thus no longer before the Board for consideration.

The April 2009 rating decision found that clear and unmistakable error had been committed in a January 2006 rating decision that denied service connection for depressive disorder as secondary to service-connected back and sinus disabilities.  The April 2009 rating decision granted service connection for depressive disorder and assigned a 30 percent rating, effective July 26, 2005.

A notice of disagreement with the disability rating that was assigned in the April 2009 decision was received in May 2009, a statement of the case was issued in February 2010, and a substantive appeal was received in February 2010.  

In its June 2012 decision, the Board found, in pertinent part, that an initial rating in excess of 30 percent was not warranted for the Veteran's service-connected depressive disorder and that entitlement to a TDIU was not warranted.  The appellant subsequently filed an appeal with the United States Court of Appeals for Veterans Claims (Court).  While the case was pending at the Court, the VA Office of General Counsel and the appellant's attorney filed a joint motion for remand in September 2012, requesting that the Court vacate the portions of the Board's June 2010 decision that denied a rating in excess of 30 percent for depressive disorder and denied a TDIU.  In a September 2012 Order, the Court granted the joint motion, vacating the Board's June 2012 decision as it pertained to the Veteran's depressive disorder rating and TDIU and remanding the case to the Board for compliance with directives that were specified by the joint motion.

The September 2012 Joint Motion for Remand directed the Board to provide an adequate analysis of the evidence of record, objecting in particular to the Board's failure to discuss certain evidence that it deemed to be favorable to the Veteran and its failure to adequately explain its reasons for discounting the probative value of the February 2011 VA examiner's opinion that the Veteran is unemployable due to his psychiatric disability.  The joint motion also vacated the TDIU denial on the basis that that claim is inextricably intertwined with the vacated increased rating denial.  

In April 2013, the Board increased the Veteran's depressive disorder rating from 30 percent to 100 percent, effective February 6, 2012.  This rating was effectuated in an April 2013 rating decision, which also granted special monthly compensation based on housebound status, effective February 6, 2012.  In light of the above, the claim of entitlement to a TDIU on and after February 6, 2012, has become moot.  The issues of entitlement to a rating in excess of 30 percent and entitlement to TDIU benefits, both prior to February 6, 2012, are addressed below.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to June 21, 2010, the Veteran's depressive disorder is manifested by occupational and social impairment with reduced reliability and productivity, but not by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, or by total occupational and social impairment.

2.  From June 21, 2010, through November 7, 2011, the Veteran's depressive disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, but not by total occupational and social impairment.

3.  On and after November 8, 2011, the Veteran's depressive disorder is manifested by total occupational and social impairment.

4.  Prior to March 1, 2009, the Veteran's service-connected disabilities have not been shown to prevent him from securing and following substantially gainful employment.

5.  On and after March 1, 2009, the Veteran's service-connected disabilities have been shown to prevent him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to June 21, 2010, the criteria for an initial rating of 50 percent, but no higher, for depressive disorder are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2013).

2.  From June 21, 2010, through November 7, 2011, the criteria for a rating of 70 percent, but no higher, for depressive disorder are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2013).

3.  On and after November 8, 2011, the criteria for a rating of 100 percent for depressive disorder are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2013).

4.  Prior to March 1, 2009, the criteria for entitlement to a total disability rating based on unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25, 4.26 (2013).

5.  On and after March 1, 2009, the criteria for entitlement to a total disability rating based on unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25, 4.26 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2013)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes a July 2007 evidentiary development letter in which the RO advised the appellant of the evidence needed to substantiate his claims of entitlement to service connection for depressive disorder and entitlement to a TDIU.  A December 2008 letter provided this information with respect to the claim of entitlement to an increased rating for depressive disorder.  The appellant was advised in these letters of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  These letters also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claims, pursuant to the Court's holding in Dingess, supra.  

The Board notes that the December 2008 letter was not issued prior to the initial adjudication of the Veteran's depressive disorder claim, but that the increased rating claim was subsequently readjudicated, most recently in a February 2014 supplemental statement of the case.  Thus, any deficiencies in the timeliness of this notice letter would not be prejudicial.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's VA medical records and his available private medical records.

The RO arranged for the Veteran to undergo VA examinations in June 2005, December 2005, and February 2011.  The Board finds that the resulting examination reports are adequate for the purpose of determining entitlement to an increased rating and TDIU.  The examiners elicited from the Veteran his history of complaints and symptoms, and the examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disability and determination of TDIU.  For these reasons, the Board concludes that the examination reports in this case provide an adequate basis for a decision.

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Higher Initial Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

The Veteran has claimed entitlement to an initial rating in excess of 30 percent for his service-connected depressive disorder.  This rating has been assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434.

Depressive disorder is evaluated pursuant to the General Rating Formula for Mental Disorders.  A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held "that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  In particular, the Federal Circuit has expressly rejected interpreting 38 C.F.R. § 4.130 in such a manner that would render specific symptomatology a secondary consideration at the 70 percent level.  Id.  In connection with the 70 percent rating criteria, "the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id.

Global Assessment of Functioning (GAF) scores reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co-workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  GAF scores of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  GAF scores of 21 to 30 indicate behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends).

Turning to the evidence of record, a June 2005 VA psychiatric examination from a month before the appeals period noted several current symptoms of depression, including sadness, increased sleep, decreased energy, decreased interest in activities, increased agitation and irritability, and fleeting thoughts of suicide.  He reported a tendency to isolate himself and engage in solitary activities.  He reported several current life stressors, including unemployment, severe financial problems, separation from his wife, and unstable interpersonal relationships.  He was assigned a GAF score of 61.  

The December 2005 VA examination report reflects that the Veteran reported decreased concentration and that he was anxious and short-tempered.  The Veteran was noted to be somewhat sad and having occasionally cried, but he had never attempted suicide.  He reported decreased interest and energy.  He reported having received psychiatric outpatient treatment, but he had never undergone inpatient treatment.  He took Prozac, which did not seem to help him very much.  He had last worked earlier that month in a warehouse, in shipping and receiving, for six month but was let go due to attending a lot of doctor's appointments and having missed work due to his back.

The Veteran reported that he had limited social relationships.  He lived with his girlfriend and was close to his children from a prior marriage, but he had no other close friends.  He reported that he did no chores around the house and did not engage in a lot of recreational or leisure pursuits.  He watched television and read some, and occasionally went to church.  

On mental status examination, the Veteran was alert, cooperative, polite, and appropriately dressed.  He had no loosened associations, flight of ideas, bizarre motor movements, or tics.  His mood was calm and his affect was appropriate.  He had no current homicidal or suicidal ideation or intent.  There was no impairment of his thought processes or communication.  He had no delusions, hallucinations, ideas of reference, or suspiciousness.  He was fully oriented.  His remote and recent memory were good.  His insight and judgment appeared to be adequate, as was his intellectual capacity.

The diagnosis was a depressive disorder, not otherwise specified.  His GAF score was 58, with mild impairment of psychosocial functioning.  He was capable of managing his own financial affairs.  

A May 2007 VA social worker's note reflects the Veteran presented with symptoms consistent with depression.  He complained of anger and irritability that has interfered with his work in the past.  He was recently suspended from work for three days, which he felt was related to his speaking up to his manager.  He reported anhedonia and a lack of energy.  He was neatly dressed and eye contact was good.  Speech was within normal limits.  His mood was frustrated and affect was constricted.  His thoughts were logical and goal-directed.  There was no evidence of audio or visual hallucinations.  He denied suicidal or homicidal ideation.  He did not appear to be a danger to himself or others.  

A May 2007 VA psychiatric record notes that the Veteran reported feeling depressed.  He reported moods of sadness and anger, and there was anhedonia.  He reported poor sleep, poor energy, and poor concentration.  There was some hopelessness some days.  There was no suicidal, violent, or homicidal ideation.  He had irritability at work.  It was noted that he had suicidal ideation in the past but no suicide attempts.  There were no signs or symptoms of mania or psychosis.  On examination, he was well-kempt, with good eye contact.  He was friendly and mildly fidgety.  Speech was spontaneous and fluent.  His mood was depressed, and affect was mildly anxious but full range reactive and appropriate.  Thought process was linear and thought content was reality-based.  There was no suicidal, violent, or homicidal ideation.  He was alert and cognition was grossly intact.  Insight and judgment were good.  He was assigned a GAF score of 60.  

A November 2008 private doctor's psychological evaluation notes the Veteran was currently working at a pharmaceutical plant and had been so employed for the last two years.  Lately, he had not been handling his job very well.  He had been taking many days off due to back pain and depression.  In the past, he had played a lot of sports but now could not, and could not play with his son.  He felt depressed, easily frustrated, angry, hopeless, and helpless.  He cried easily and had problems sleeping mostly due to pain.  He had been taking Prozac for about two years.  He felt that he had no energy or stamina.  He reported that he could not focus or concentrate.  He had not attempted suicide or been hospitalized for psychiatric purposes, but many times he felt that life was not worth living. 

On mental status examination, the Veteran appeared slightly disheveled.  He maintained good eye contact.  He was able to relate very well.  He reported that his mood was depressed.  His affect was depressed and congruent with his mood.  His speech was within normal limits in volume and rhythm.  His thought processes were goal directed and logical.  There was no evidence of any psychosis or delusions.  He was oriented.  He was able to register and recall.  By his own report, he had some focus issues and problems.  He had good insight and judgment.  He was diagnosed with mood disorder due to general medical condition and was assigned a GAF score of 45.  A combination of psychotherapy and psychopharmacology were recommended.  His dosage of Prozac was increased, and he was placed on additional psychotropic medications for anxiety.

In January 2009, the Veteran's parent reported that due to his back condition he was unable to enjoy normal activities and leisure time with his children and grandchildren.  He had a great deal of pain which affected his mood and behavior.

An August 2009 VA medical record notes that the Veteran had presented for psychoeducation and medication evaluation.  He had had an increase in his medication that had been helpful but, over the past several months, he was feeling more depressed and more anxious, and he was not sleeping well.  There was no suicidal, violent, or homicidal ideation in the past month, but there had been some suicidal ideation in the past two years.  He denied psychiatric hospitalizations or suicide attempts.  He reported he had been fired from his job due to absences due to chronic pain and also for performance problems.  On examination, he was well-kempt and had good eye contact.  He was mildly fidgety.  Speech was spontaneous and fluent.  His mood was more depressed.  Affect was mildly anxious, moderate range, appropriate.  Thought process was linear, and thought content was reality-based.  He was alert and cognition was grossly intact.  His insight and judgment were good.  He was assigned a GAF score of 55.

A June 21, 2010, VA medical record notes that the Veteran was depressed, anhedonic, and not sleeping well.  His main issue was chronic pain.  He endorsed constant nightmares of combat-type situations.  He reported he intentionally overdosed on pain medications in January 2010 because he was tired of the pain, but he fell asleep and did not go to the hospital.  He denied current suicidal, violent, or homicidal ideation.  He was amenable to a medication increase.  On examination, he was well-kempt, and eye contact was fair.  He was mildly fidgety and speech was non-spontaneous and fluent.  His mood was depressed.  Affect was mildly anxious, in the moderate range, and appropriate.  Thought process was linear and thought content was reality-based.  There was no suicidal, homicidal, or violent ideation.  He was alert and cognition was grossly intact.  Insight and judgment were good.  He was assigned a GAF score of 45.  The Veteran was judged to be a moderate suicide risk in that he had an increased risk of suicide but was not acutely dangerous to himself.  

A February 8, 2011, VA psychiatric examination report notes that the Veteran reported his depression had been caused by his inability to perform physical activities due to his back injury.  He reported symptoms of sadness, apathy, erectile dysfunction, low energy level, hopelessness, worthlessness, and suicidal thoughts and attempts.  The severity of the symptoms was moderate and they were constant.  He reported that the symptoms affected total daily functioning which resulted in poor mood, suicidal thinking and gestures, apathy, and low energy for life.  He stated that he had had trouble sleeping since 1991 in that he had trouble maintaining sleep.  He did not have a history of violent behavior.  He had a history of a suicide attempt in January 2010 when he overdosed on pain medications, but he stated that he did not go to the hospital for treatment.  He took several psychotropic medications, including Prozac, with which he had had a good result and had not had any side effects.  He had not received psychotherapy for his mental condition within the past year, had never been hospitalized for psychiatric reasons, and had not made any emergency room visits due to psychiatric disability.

The Veteran reported that his current relationships with his three siblings were loving.  He was married but this relationship was affected by his sexual difficulties, low energy, apathy about life, and isolation.  His relationships with his children were affected by his poor mood and distance from others due to shame of illness.  He had not had any legal problems.  He reported that he was on disability due to poor mobility.  Since leaving the service, he has worked at a factory for 12 years during which time his relationships with the supervisor and co-workers were good.  Thereafter, he had engaged in correctional work for 4 years and, again, his relationships with the supervisor and co-workers were good.  He states that he was not currently working and had not worked since June 2009, when he had been employed as a pharmaceutical factory worker for 3 years.

The Veteran reported that, since he had developed his psychiatric disorder, there have been major changes in his daily activities, such as poor mood, poor sleep, agitation, hopelessness, suicidal thinking, and poor concentration.  There had been some major social function changes; for example, he reported being detached from others and isolating himself from others due to a feeling of being worthless.  He reported that these social function changes had occurred within the past year.  He stated he could not sustain work due to the chronic pain.  However, he contended that his unemployment was due, primarily, to the effects of his psychiatric disorder because depression caused low energy and difficultly creating motivation for work responsibilities.  He did not abuse drugs or alcohol.

On mental status examination, the Veteran was fully oriented.  His appearance, hygiene, and behavior were appropriate.  He maintained good eye contact.  Affect and mood were depressed.  He stated that he became upset and frustrated.  He was worn out from life and felt hopeless.  His ability to communicate and his speech were within normal limits.  He showed impaired attention and/or focus.  However, he had no panic attacks, suspiciousness, delusions, hallucinations, or obsessive-compulsive behavior.  His thought processes were appropriate.  He was able to understand directions and did not have slowness of thought or appear confused.  His judgment was not impaired.  His abstract thinking was normal and his memory was within normal limits.  Suicidal and homicidal ideations were absent.

The diagnosis was a depressive disorder.  His GAF score was 45.  The examiner reported that the Veteran, at this time, was unable to sustain work and was considered to be totally disabled.  His mood disorder was wearing him out and he was unable to sustain a job.

The examiner stated the medical condition caused an inability to perform sedentary and physical activities, as a result of which the Veteran felt that his life had been drastically changed.  He was suffering from the mood effects of this life change, including having poor energy, low mood, and minimal motivation from life.  His familial and marital relationships were also suffering.  He was capable of managing benefit payments in his own best interest.  Mentally, he was unable to perform activities of daily living, including self-care because of poor mobility.  Currently, he was unable to establish and maintain effective work/school and social relationships because of disengagement from others due to hopelessness.  The best description of the claimant's current psychiatric impairment was that it caused occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment thinking and mood.  This was supported by his symptoms of near continuous depression affecting his ability to function independently, appropriately and effectively, difficulty in adapting to stressful circumstances (including work or a work-like setting), and an inability to establish and maintain effective relationships.  He had no difficulty understanding commands.  It was felt that he needed follow-up treatment and needed to continue his medication.  He did not appear to pose any threat of danger or injury to himself or others.

A November 8, 2011, VA medical record reflects that the Veteran called the National Suicide Prevention Hotline reporting that he was very depressed because of his physical pain and marital problems with his wife.  He reported that he was scheduled to see his psychologist in February 2012 but that he needed to speak with someone before that.  A case manager followed up with the Veteran, and he reported that he had irritability but did not know why.  He also denied having thoughts of harming himself or others.  He reported that he feels he is in an emotional crisis.  

A November 10, 2011, VA medical record notes the Veteran presented at the emergency room because he was planning on overdosing on medication to end his physical pain and depression.  The Veteran reported having had these feelings for several weeks.  The triage nurse judged the Veteran to be at high risk for violence to himself or others, and he was escorted into an examination room.  

Another November 2011 record notes the Veteran had a depressed mood, was anhedonic, and was not sleeping well.  He endorsed constant nightmares of combat-type situations.  He denied suicidal, violent, or homicidal ideation.  On mental status examination, he was well-kempt.  Eye contact was fair.  He appeared at ease.  Speech was fluent and non-spontaneous.  His mood was okay with mildly appropriate affect.  Thought processes were clear and thought content was reality-based.  There was no suicidal, violent, or homicidal ideation.  He was alert and cognition was grossly intact.  Insight and judgment were good.  He was assigned a GAF score of 45.  

Based on the above, the Board finds it is appropriate to assign staged ratings in this case as follows: an initial 50 percent rating is assign from July 26, 2005, through June 20, 2010; a rating of 70 percent from June 21, 2010, through November 7, 2011; and a 100 percent rating on and after November 8, 2011.  

Prior to June 21, 2010, the evidence of record demonstrates the enumerated 50 percent rating criteria of flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Even though the documented impairments in judgment, thinking, and speech are not of a severity that is contemplated by the 50 percent criteria, the Board will resolve reasonable doubt in the Veteran's favor and finds that a 50 percent rating is warranted.  

The record prior to June 21, 2010, does not, however, justify the assignment of a 70 percent rating, as the evidence of record does not most closely approximate the criteria for such a rating prior to that date.  Of the enumerated 70 percent or criteria, only the 70 percent criterion of difficulty in adapting to stressful circumstances (including work or a work like setting) has been found during that period.  Examples of this include the evidence reflecting that he has had to take days off of work because of his back pain and depression, and that he believes he had been suspended in May 2007 for speaking up at work.  

Overall, however, the symptoms that are found in the record are not of similar severity, frequency, and duration as those that are enumerated in 70 percent criteria of the rating schedule.  For example, the fleeting thoughts of suicide that are noted in the June 2005 VA record are not frequent enough or of such significant duration to constitute actual suicidal ideation.  While he was found to have depression, the above evidence does not characterize his depression as "near-continuous" or of such severity to "affect[] the ability to function independently, appropriately and effectively."  Prior to June 21, 2010, there was no impaired impulse control, and the Veteran was not judged to have violent or homicidal ideation toward others.  There has been no evidence of spatial disorientation or of neglect of personal appearance and hygiene.  Finally, the Board finds that, while the Veteran does have difficulties with family relations, he does not demonstrate an inability to establish and maintain effective relationships as is required for the 70 percent rating criteria.  The record from that period notes the Veteran had a girlfriend and was close to his children from a prior marriage.  Therefore, while the Veteran did report having no other close friends, the record does not demonstrate he was unable to establish and maintain effective relationships.  

As noted above, the assignment of a 70 percent rating "requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas,'" such as work, school, family relations, judgment, thinking, or mood.  Vazquez-Claudio, supra.  Based on the above evidence, the Board ultimately concludes that the Veteran's depressive disorder causes an impairment in work, family relations, and mood, but not in judgment or thinking, as demonstrated by the above mental status evaluations.  In short, prior to June 21, 2010, the evidence most closely approximates the criteria for a 50 percent rating, but no higher.  

In reaching this conclusion, the Board acknowledges that the November 2008 private doctor's evaluation assigns a GAF score of 45, which indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  However, the Board finds that the qualitative descriptions of the Veteran's symptoms from that evaluation primarily reflect that the Veteran did not, at that time, have suicidal ideation or the degree of social or occupational impairment that would support the assignment of a 70 percent rating prior to June 21, 2010, and that the assigned GAF score does not even suggest the presence of symptomatology that would support the assignment of a 100 percent rating at any point.

From June 21, 2010, through November 7, 2011, the Board finds that a 70 percent rating, but no higher, is warranted based on the frequency, severity, and duration of his symptoms.  The above evidence demonstrates that, from June 21, 2010, through November 7, 2011, the Veteran was considered a danger to himself and had suicidal thoughts, but not that he was a persistent danger to himself as would be required for a 100 percent evaluation.  The February 2011 VA examiner expressly found that the Veteran's level of occupational and social impairment most closely approximated the 70 percent disability level, and the Veteran has been consistently assigned GAF scores of 45 during this period.  

The Board finds, however, that a 100 percent rating is not warranted at any point prior to November 8, 2011.  The record from this period does not demonstrate the hallucinations that were found after November 8, 2011, and, while the Veteran did report a suicide attempt in January 2010, the evidence reflects the Veteran did not present a persistent danger of hurting himself prior to November 8, 2011.  Prior to that date, the evidence does not reflect the enumerated 100 percent criteria of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  The Board realizes that the symptoms noted in the rating criteria are not intended to be an exhaustive list, but are examples of the types and severity of symptoms that indicate a certain level of disability.  However, prior to November 8, 2011, the Board believes that based on the overall record evidence, including the Veteran's lay statements, the effects of the Veteran's depressive disorder symptoms have not been described to be of a type, frequency and severity that are in accord with the level of impairment contemplated by the criteria for a 100 percent schedular rating.

The Board also finds that the criteria for a 100 percent rating are met effective November 8, 2011, the date on which the Veteran called the suicide hotline in an emotional crisis.  The Board notes that, two days later, the Veteran presented at an emergency room with a plan to overdose, and that he was determined by a triage nurse to be a high risk to himself or others.  These symptoms are consistent with those that were the cited basis for the Board's April 2013 decision to award the 100 percent rating effective February 6, 2012, and they justify extending the effective date for the 100 percent rating back to November 8, 2011.

In summary, the Board finds that a rating of 50 percent, but no higher, is warranted for depressive disorder prior to June 21, 2010; a rating of 70 percent, but no higher, is warranted from June 21, 2010, through November 7, 2011; and a 100 percent rating is warranted from November 8, 2011.  

In reaching this conclusion, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extra-schedular basis prior to November 8, 2011.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  Second, if the schedular evaluations do not contemplate the Veteran's level of disability and symptomatology and are found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected depressive disorder is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.

Specifically, the Board finds that the rating criteria of Diagnostic Code 9434 for the Veteran's service-connected depressive disorder adequately contemplate the levels of cognitive, social, and occupational impairment that are demonstrated in the evidence of record.  The assigned GAF scores appear to accurately quantify the Veteran's overall level of impairment and are consistent with the 50 percent and 70 percent staged ratings that have been granted.  

In short, there is nothing in the record to indicate that the service-connected depressive disorder on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

III.  TDIU

A total disability rating based upon individual unemployability due to service-connected disabilities is assigned when service-connected disabilities result in such impairment of mind or body that the average person would be precluded from following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 (2013).

If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  38 C.F.R. § 4.16(a).

A claim for a total compensation rating based upon individual unemployability, "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extra-schedular consideration.

During part or all of the period contemplated by this appeal, the Veteran has been service connected for depressive disorder, sleep apnea, degenerative disc disease of the lumbosacral spine, chronic maxillary sinusitis, and erectile dysfunction.  Prior to June 28, 2007, these disabilities combined to produce a 60 percent disability rating.  From June 28, 2007, they combined to produce a 90 percent disability rating.  Because the depressive disorder and the degenerative disc disease of the lumbosacral spine have a common etiology, they are considered a single disability for the purpose of determining whether the schedular criteria are met.  They combine to produce a 60 percent rating, satisfying the schedular criteria.  The Board therefore finds that the Veteran has satisfied the schedular criteria for the entire period contemplated by this appeal.  

The Board will now determine whether the Veteran is, in fact, unemployable due to his service-connected disabilities.  On a December 2005 VA Form 21-8940, "Veteran's Application for Increased Compensation Based on Unemployability," the Veteran reported that he had been working as a warehouse/assembly worker for 40 hours per week from June 2005 through December 2005, and that he had missed 20 days due to illness in that period.  He reported that he had four years of high school education.  

On a June 2007 VA Form 21-8940, he reported that he had worked several 40-hour per week jobs from October 2005 to the present.  He reported that he worked in production in October 2005 but lost five days due to illness.  He reported he worked in a warehouse from October 2005 to December 2005 and lost two days per week due to illness.  He worked in medicine from February 2006 to October 2006 but lost three days per week due to illness.  His most recent job at the time had started in October 2006 but he had missed two to five days per month due to illness.  He reported that the highest gross earnings per month in the first two jobs was $1,200, while his highest gross earnings per month in the last two jobs was $1,600.  He reported that he had earned $12,000 in the past twelve months.  He reported that he has had several appointments and problems of extreme pain, so employers have not wanted to keep him.   

As noted above, the Veteran reported at his February 2011 VA examination that he had last worked in June 2009.  

On an April 2010 VA Form 21-8940, the Veteran reported that he worked in manufacturing and production for 40 hours per week from January 2004 through February 2006.  He reported that he made a maximum of $2,000 per month and that he lost five or six days per month due to illness.  He also reported that he had worked in manufacturing and production for 40 hours per week from February 2006 to February 2009, and he reported that he had lost five days per month from illness.  He reported that he had earned as much as $2,000 per month and that he had been unemployed the past year.

The February 2011 VA examination report notes that the Veteran reported that he cannot sustain work due to chronic pain.  He reported that his unemployment is due primarily to the effects of a mental condition and that his depression causes low energy and difficult motivation for work responsibilities.  The VA examiner determined that the Veteran is unable to sustain work and is considered to be totally disabled.  His mood disorder is wearing him out and he is unable to sustain a job.  

The record also contains a February 2013 private employability evaluation that determined the Veteran has been unemployable dating back to the April 29, 2005, VA examination report, specifically finding "it is at least as likely as not that his service-connected Depressive Disorder and Degenerative Disc disease and related impairments which are evident in sleep deprivation, failing and marked limits on concentration, persistence and pace have rendered him unable to obtain and maintain a substantially gainful occupation dating back to 2005."  

Based on the above, the Board finds that a TDIU is warranted from March 1, 2009, as this is the earliest date on which it is factually ascertainable that the Veteran was unable to obtain and maintain substantially gainful employment due to his service-connected disabilities.  The Board acknowledges the February 2013 private employability evaluation's conclusion that the Veteran has been unemployable since 2005.  The Board finds, however, that the VA Forms 21-8940 reflect that the Veteran was actually engaged in substantially gainful employment through February 2009 and that, even though they do indicate that the Veteran did miss time due to his service-connected disabilities, he was not unable to work until February 2009.  Therefore, the Board finds that entitlement to a TDIU is granted, effective March 1, 2009.  

Prior to that date, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to a TDIU prior to March 1, 2009, is not warranted.



ORDER

Prior to June 21, 2010, entitlement to an initial evaluation of 50 percent, but no higher, for depressive disorder is granted, subject to the laws and regulations governing the payment of monetary benefits.  

From June 21, 2010, through November 7, 2011, entitlement to an evaluation of 70 percent, but no higher, for depressive disorder is granted, subject to the laws and regulations governing the payment of monetary benefits.  

On and after November 8, 2011, entitlement to an evaluation of 100 percent for depressive disorder is granted, subject to the laws and regulations governing the payment of monetary benefits.  

Prior to March 1, 2009, entitlement to a TDIU is denied.

On and after March 1, 2009, entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


